NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0828-18T1

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

FRANKLIN JACK BURR, II,

     Defendant-Appellant.
____________________________

                   Argued June 5, 2019 – Decided June 27, 2019

                   Before Judges Koblitz, Currier and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Municipal Appeal No. 07-
                   2018.

                   Franklin Jack Burr, II, appellant, argued the cause pro
                   se.

                   Joie D. Piderit, Assistant Prosecutor, argued the cause
                   for respondent (Andrew C. Carey, Middlesex County
                   Prosecutor, attorney; Joie D. Piderit, of counsel and on
                   the brief).

PER CURIAM
      Defendant appeals from his September 7, 2018 conviction after a trial de

novo on the record for the motor vehicle violation of failing to observe a traffic

control device by driving through a red light, N.J.S.A. 39:4-81, on January 12,

2018 in Highland Park.      At the municipal court trial, the ticketing officer

testified and the video from his patrol car was played. Defendant, who was

represented by counsel during this time, also testified. The municipal court

found defendant guilty and imposed a $100 fine, $33 in court costs, and a $6

assessment fee. Two points were placed on defendant's license, however, the

municipal court informed defendant the points would be removed if he

successfully completed a safe driving course, which he has done. After his trial

de novo, the Law Division reduced his fine from $100 to the minimum of $50.

The court costs and assessment fee remained the same.

      Arguing that these were "exceptional circumstances," defendant asked the

Law Division to admit the following items that were not part of the municipal

court record:   (1) an eighty-five-page Supreme Court report on municipal

courts;1 (2) a letter from defendant's previous attorney, dated before the

municipal court trial, stating her intention to present a video defendant made



1
   Report of the Supreme Court Committee on Municipal Court Operations,
Fines, and Fees (June 2018).
                                                                         A-0828-18T1
                                        2
because it was relevant under N.J.R.E. 401 and N.J.R.E. 402; and (3) the video

created by defendant depicting the traffic light and "several lights on subsequent

blocks" with a timer to show the "duration of each amber light." The Law

Division denied defendant's motion to supplement the record with this evidence,

finding defendant had not sought to introduce it before the municipal court and

the evidence was either irrelevant or duplicative.

      The Law Division found the officer credible, and that the patrol car video

supported the officer's testimony. The court did not find defendant to be a

credible witness. In a thoughtful and thorough written opinion, Judge Robert J.

Jones, Jr., affirmed the findings of the municipal court. We affirm substantially

for the reasons expressed by the Judge Jones. We add only the following.

      Before hearing the parties' arguments, Judge Jones stated that he watched

the police video "at least [twenty] different times. So you can rest assured that

I have looked at it very closely." Defendant argued the video should be "slowed

way down or stopped and examined frame by frame [so] the truth comes out.

And the truth is the opposite of what the eye thinks it saw." Judge Jones stated:

"I agree with you on that, and I have stopped it and started it and stopped it and

started it repeatedly. [J]ust so you know . . . what my review of it has entailed."




                                                                          A-0828-18T1
                                        3
      In his written opinion, the judge first found the yellow light was displayed

for three seconds. The judge "stopped [the video] at the moment the light turned

from green to yellow" and "watched the counter embedded in the video to

determine the length of the yellow light. It ran for three seconds." Judge Jones

then found defendant's car "was not in the frame of the video camera at the point

when the light turned yellow – it was still approaching the intersection." As the

judge recalled, defendant "conceded at oral argument that he was not even in the

video frame when the light turned yellow." Because defendant's car "had not

reached either the stop bar or the crosswalk," the judge concluded, "even

accounting for weather, there was time to stop at the yellow light." Judge Jones

also found both that the light was red when defendant made the left turn, and

that "defendant accelerated when he approached the intersection, as [the officer]

testified."

      He concluded that under State v. Cooper, 129 N.J. Super. 229, 231 (App.

Div. 1974), the State proved defendant violated N.J.S.A. 39:4-81 because the

evidence established that (1) defendant was the driver of the car; (2) the video

showed that he did not obey the instruction of the traffic light; (3) the traffic

light was official; and (4) the traffic light "was placed pursuant to the applicable

statutes."


                                                                           A-0828-18T1
                                         4
      Defendant raises the following issues on appeal:

            POINT I: NEW JERSEY DRIVER MANUAL
            LEADS DRIVERS TO VIOLATE THE LAW – A
            VIOLATION OF FUNDAMENTAL FAIRNESS.

            POINT II: THE MALFUNCTIONING TRAFFIC
            CONTROL DEVICE AT ADELAIDE AVENUE AND
            STATE ROUTE 27 MALFUNCTIONED BY
            SENDING CONFUSING AND ILLEGAL SIGNALS
            TO MOTORISTS ON ADELAIDE AVENUE.

            POINT III: ON REVIEW DE NOVO, THE
            REVIEWING COURT OWES NO DEFERENCE TO
            THE TRIAL COURT'S RULING AS TO THE LAW.

            POINT IV: BUT FOR ERRORS IN THE TRIAL
            COURT AS TO THE LAW, THE VERDICT WOULD
            HAVE BEEN DIFFERENT.

            POINT V: COMPLIANCE WITH MUTCD [2] IS A
            LEGISLATIVE MANDATE THAT THE TRIAL
            COURT FAILED TO HONOR.

      When a defendant appeals a municipal court conviction, the Law Division

is "to determine the case completely anew on the record made in the municipal

court, giving due, although not necessarily controlling, regard to the opportunity

of the magistrate to judge the credibility of the witnesses." State v. Powers, 448

N.J. Super. 69, 72 (App. Div. 2016) (quoting State v. Johnson, 42 N.J. 146, 157



2
  U.S. Dep't of Transp., Fed. Highway Admin., Manual on Uniform Traffic
Control Devices (2009 ed., rev. 1 & 2 2012).
                                                                         A-0828-18T1
                                        5
(1964)). "Our review of the factual record is also limited to determining whether

there is sufficient credible evidence in the record to support the Law Division

judge's findings." Ibid. We will "defer to those findings made in the Law

Division that are supported by credible evidence, but we owe no deference to

the legal conclusions drawn from those findings." Ibid. See also State v.

Morgan, 393 N.J. Super. 411, 422 (App. Div. 2007) ("It is well-recognized that

it is 'improper for [an appellate court] to engage in an independent assessment

of the evidence as if it were the court of first instance.' Rather, '[a]ppellate

courts should defer to trial courts' credibility findings that are often influenced

by matters such as observations of the character and demeanor of witnesses and

common human experience that are not transmitted by the record.'") (alterations

in original) (quoting State v. Locurto, 157 N.J. 463, 471, 474 (1999)).

      It is "more compelling" to defer to the Law Division where both the Law

Division and municipal court "have entered concurrent judgments on purely

factual issues." State v. Reece, 222 N.J. 154, 166 (2015) (quoting Locurto, 157

N.J. at 474). "Under the two-court rule, appellate courts ordinarily should not

undertake to alter concurrent findings of facts and credibility determinations

made by two lower courts absent a very obvious and exceptional showing of

error." Ibid. (quoting Locurto, 157 N.J. at 474).


                                                                          A-0828-18T1
                                        6
      In State v. S.S., our Supreme Court held that an appellate court reviews a

trial court's findings that are "based solely on video or documentary evidence"

under a clearly mistaken or clearly erroneous standard of review. 229 N.J. 360,

379-81 (2017). The Court found that in such a scenario, an appellate court must

defer to a trial court's factual findings when those findings are supported by

sufficient credible evidence in the record. Ibid. The municipal court and Law

Division were not clearly mistaken with regard to the content of the patrol car

videotape, which was confirmed by the credible testimony of the police officer.

      Affirmed.




                                                                        A-0828-18T1
                                       7